t c summary opinion united_states tax_court eric lamart sanders petitioner v commissioner of internal revenue respondent docket no 9959-13s filed date eric lamart sanders pro_se alicia a mazurek for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be unless otherwise indicated all section references are to the internal_revenue_code in effect at the time that the petition was filed and all rule continued entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this case for redetermination of a deficiency and a penalty is before the court on respondent’s motion to dismiss for lack of jurisdiction filed date respondent moves to dismiss this case on the ground that the petition was not filed within the time prescribed by sec_6213 or sec_7502 as explained below we shall grant respondent’s motion background the following is a summary of the relevant facts petitioner resided in the state of michigan at the time that the petition was filed on friday date respondent mailed a notice_of_deficiency dated date to petitioner in the notice respondent determined a deficiency in petitioner’s federal_income_tax and a fraud_penalty for of dollar_figure and dollar_figure respectively the notice was sent to petitioner by certified mail addressed to him at his address in troy michigan hereinafter the troy michigan address the u s postal service delivered the notice_of_deficiency on tuesday date continued references are to the tax_court rules_of_practice and procedure the first page of the notice_of_deficiency states as follows last day to file a petition with the united_states tax_court date ninety days after the date of the notice_of_deficiency date was date a friday on monday date petitioner filed a petition with this court seeking redetermination of the deficiency and a fraud_penalty the petition which is dated wednesday date was delivered to the court by united parcel service inc ups a private delivery service in an envelope bearing a ups label dated date and indicating that it had been sent by ups ground service the address listed on the petition by petitioner is the same troy michigan address to which the notice_of_deficiency was sent the return address appearing on the ups label on the envelope in which the petition was sent to the court is the address for a ups store in troy michigan an authorized agent for ups in his petition petitioner expressly references the date notice_of_deficiency and he attached a complete copy of that notice to his petition as an exhibit obviously the year appearing in the notice_of_deficiency as part of the last day to file a petition with the united_states tax_court is incorrect and should instead be we regard the error to be so apparent as to be harmless respondent filed his motion to dismiss for lack of jurisdiction on the ground that the petition was not timely filed in this regard respondent contends that ups ground is not a designated_delivery_service within the meaning of sec_7502 therefore according to respondent the petition must be treated as filed not on date the date appearing on the ups label affixed to the envelope in which the petition was sent to the court but rather on date the date that the petition was actually received and filed by the court if this view is correct then the petition was not timely filed and the court would be obliged to grant respondent’s motion and dismiss this case for lack of jurisdiction discussion the tax_court is a court of limited jurisdiction and may exercise jurisdiction only to the extent authorized by congress see sec_7442 85_tc_527 the court’s jurisdiction to redetermine a deficiency is based on the issuance of a valid notice_of_deficiency and the timely filing of a petition rule a c 93_tc_22 a taxpayer who challenges the validity of a notice_of_deficiency generally argues that the notice was not sent to the taxpayer at his or her last_known_address in the instant case petitioner has made no such argument further the record demonstrates that even if such argument were made it would be unavailing given that the notice was mailed to petitioner at the same address as that listed by him on his petition accordingly the court proceeds on the basis that the february continued 90_tc_142 if it appears that this court may lack jurisdiction to decide a case then such issue must be addressed before proceeding further 138_tc_295 aff’d 723_f3d_790 7th cir sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice to the taxpayer by certified or registered mail the taxpayer in turn ha sec_90 days from the date that the notice is mailed not counting saturday sunday or a legal_holiday in the district of columbia as the last day to file a petition in this court for redetermination of the deficiency sec_6213 a petition is timely if it is filed with the court within days after the notice_of_deficiency is mailed id the notice_of_deficiency was mailed on date and the 90th day thereafter was friday date which day was not a legal_holiday in the district of columbia see sec_7503 rule b therefore friday date was the last day for petitioner to timely file a petition with this court see sec continued notice_of_deficiency is valid if a notice is addressed to a person outside of the united_states then a 150-day filing period applies in lieu of the 90-day period sec_6213 a however the petition was not received and filed by the court until monday date a timely mailed petition may be treated as though it were timely filed sec_7502 thus if a petition is received by the court after the expiration of the 90-day period it is nevertheless deemed to be timely filed if the date of the u s postal service postmark stamped on the envelope in which the petition was mailed is within the time prescribed for filing id sec_301_7502-1 proced admin regs petitioner did not use the u s postal service to mail his petition to the court nevertheless sending a petition by a designated private delivery service may also be treated as timely mailing sec_7502 sec_7502 provides as follows sec_7502 treatment of private delivery services -- in general --any reference in this section to the united_states mail shall be treated as including a reference to any designated_delivery_service and any reference in this section to a postmark by the united_states postal service shall be treated as including a reference to any date recorded or marked as described in paragraph c by any designated_delivery_service in notice_2004_83 2004_2_cb_1030 the commissioner updated the list of companies and classes of delivery service that constitute designated private delivery services for purposes of sec_7502 thus effective date and insofar as ups is concerned the list of designated private delivery services is as follows ups next day air ups next day air saver up sec_2nd day air up sec_2nd day air a m ups worldwide express plus and ups worldwide express see sec_7502 notice_2004_83 supra ups ground has not been designated by the commissioner as a private delivery service notice_2004_83 supra thus the timely mailing timely filing rule_of sec_7502 does not apply to ups ground service see raczkowski v commissioner tcmemo_2007_72 holding in part that the timely mailing timely filing rule_of sec_7502 does not apply to ups ground service because such service is not a designated private delivery service under notice_2004_83 supra see also eichelburg v commissioner tcmemo_2013_269 scaggs v commissioner tcmemo_2012_258 under these circumstances we conclude that the petition was not filed within the requisite period prescribed by sec_6213 consequently this case must be dismissed for lack of jurisdiction and we shall therefore grant respondent’s motion in so holding we acknowledge that the result may appear harsh notwithstanding the fact that petitioner had nearly days to file his petition but waited until the last moment to do so however the court cannot rely on general equitable principles to expand the statutorily prescribed time for filing a petition see austin v commissioner tcmemo_2007_11 wl at citing 92_tc_776 further although petitioner cannot pursue his case in this court he is not without a judicial remedy specifically petitioner may pay the tax file a claim_for_refund with the internal_revenue_service and if his claim is denied sue for a refund in the appropriate federal district_court or the u s court of federal claims see 55_tc_138 n to reflect the foregoing an order granting respondent’s motion and dismissing this case for lack of jurisdiction will be entered
